DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06-04-2020, 01-14-2022 and 06-10-2022, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rainville (U.S. Pub. No. 2020/0180774) in view of Smith (U.S. Pub. No. 2013/0292085) and further in view of Christensen (U.S. Pub. No. 2018/0127093). 
Regarding claim 1, Rainville teaches a fixed wing drone (100) (fig. 1, page 1, par [0009]), comprising: a central fuselage (102) having an outer surface (fig. 2, page 1, par [0009]) (see fuselage 102);
a plurality of wings (106) coupled to the fuselage body (102) (fig. 1-2, page 1, par [0009]);
an air channel (124/128) embedded within the fuselage (102) or at least one of the plurality of wings (106) (fig. 2, page 1, par [0009]), the air channel (128) having upstream an air inlet (air-intake) (fig. 2, par [0011]) (see Air channel 128 may preferably comprise a forward-facing ram-air intake); 
a microcontroller (134) mounted within either the fuselage (102) or at least one of the wings (106) (fig. 2) and configured to control navigation of the drone (fig. 2, page 1, par [0012-0014]) (see Processor 134 may comprise an onboard computer for controlling flight of UAV 100); 
Rainville teaches an air scoop (air choke/ cathode switch) having a section positioned adjacent the inlet to the air channel (128) (fig. 2-3, page par [0010]), the air scoop being adjustable between a first position to capture and divert air into the inlet and thereby to the air channel and a second position to block air flow into the air inlet (fig. 2, page par [0010-0011]) (see air channel 128, a cathode switch 130 in communication with oxygen tank 126 and air channel 128),
 that is obvious to an air scoop (air choke/ cathode switch) having a section positioned adjacent the inlet to the air channel, and wherein the air scoop is positioned to divert air flow into the air channel. 
Rainville teaches sensors, a plurality of sensors (not shown). For example, the flight data may include altitude, air speed, rate of acceleration, rate of climb or descent, attitude, etc., the flight data may also include air data, such as angle of attack, air density, oxygen content, etc. air flow into the air channel (124/128) (fig. 2, page 1, par [0012]).
But Rainville does not mention the gas sensor. 
However, Smith teaches an air scoop having a section positioned adjacent the inlet (24) to the air channel (fig. 1, 3) and wherein the air scoop is positioned to divert air flow into the air channel (fig. 2-3, page par [0046]) (see the air inlet 24 is arranged to provide both ram air scoop functionality when in flight and an input for cool air). 
Moreover, Christensen teaches for determining the optimal placement of a gas sensor on a Unmanned Aerial System (100), and selecting at least one UAS for use in mounting a gas sensor (fig. 1, page 1, par [0015-0016]) (see dynamic air flow regions are optimal for at least one gas sensor to detect gas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Rainville and Smith with Christensen, in order to provide a sensor, adjustable or static, with a coordinating anemometer would allow for the UAS more accurately adjust to changing environmental conditions and ensure the most accurate readings possible to better locate the potential leaks in any system. In accordance with some embodiments of the invention the sensor 110 and the anemometer may be in communication such that the overall gas detection is most accurate. (see suggested by Christensen on page 4, par [0073]).

Regarding claim 8, Rainville teaches a flying wing drone (100) (fig. 1, page 1, par [0009]), comprising:
 a tail aircraft body (fig. 1-2) comprising a wing (106/108) and having an outer surface (fig. 1-2, page 1, par [0009]); 
an air channel (124/128) embedded within the aircraft body (102) (fig. 1-2, page 1, par [0009]), the air channel (124/128) having upstream an air inlet (air-intake) (fig. 2, par [0011]) (see Air channel 128 may preferably comprise a forward-facing ram-air intake); 
 a microcontroller (134) mounted within the aircraft body and configured to control navigation of the drone (100) (fig. 2, page 1, par [0012-0014]) (see Processor 134 may comprise an onboard computer for controlling flight of UAV 100); 
Rainville teaches an air scoop (air choke/ cathode switch) having a section positioned adjacent the inlet to the air channel (128) (fig. 2-3, page par [0010]), the air scoop being adjustable between a first position to capture and divert air into the inlet and thereby to the air channel and a second position to block air flow into the air inlet (fig. 2, page par [0010-0011]) (see air channel 128, a cathode switch 130 in communication with oxygen tank 126 and air channel 128), 
that is obvious to an air scoop (air choke/ cathode switch) having a section positioned adjacent the inlet to the air channel, and wherein the air scoop is positioned to divert air flow into the air channel. 
But Rainville does not mention the tailless drone and the gas sensor. 
However, Smith teaches an air scoop having a section positioned adjacent the inlet (24) to the air channel (fig. 1, 3) and wherein the air scoop is positioned to divert air flow into the air channel (fig. 2-3, page par [0046]) (see the air inlet 24 is arranged to provide both ram air scoop functionality when in flight and an input for cool air). 
Moreover, Christensen teaches the tailless drone (100) (fig. 12-13), and for determining the optimal placement of a gas sensor on a Unmanned Aerial System (100), and selecting at least one UAS for use in mounting a gas sensor (fig. 1, page 1, par [0015-0016]) (see dynamic air flow regions are optimal for at least one gas sensor to detect gas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Rainville and Smith with Christensen, in order to provide a sensor, adjustable or static, with a coordinating anemometer would allow for the UAS more accurately adjust to changing environmental conditions and ensure the most accurate readings possible to better locate the potential leaks in any system. In accordance with some embodiments of the invention the sensor 110 and the anemometer may be in communication such that the overall gas detection is most accurate (see suggested by Christensen on page 4, par [0073]).

Regarding claim 5, Rainville teaches a method for increasing air flow to cathode switch 130 may be configured to redirect air flowing through air channel 128 of a fixed wing (106) having a central fuselage (102) and a plurality of wings (106) (fig. 2, page 1, par [0009, 0015]) (see fuselage 102, air vents that direct ambient air through fuselage 102, past fuel cell 116. In addition, because fuel cell 116 may produce more heat in the oxygen mode, cathode switch 130 may be configured to redirect air flowing through air channel 128), comprising: 
arranging the cathode switch (130) within an air channel (124/128) embedded inside the fuselage (102) or at least one of the plurality of wings (106), the air channel having an upstream air inlet (air-intake) (fig. 2, par [0011]) (see Air channel 128 may preferably comprise a forward-facing ram-air intake); and 
mounting an adjustable air scoop (air choke/ cathode switch 130) adjacent to the air inlet (air-intake) (fig. 2, page 1, par [0015]) (see the oxygen mode, cathode switch 130 may be configured to redirect air flowing through air channel 128); 
wherein the air scoop is adjustable to be selectively positioned to capture air flow during forward flight of the drone to direct air flow into the air channel and toward the cathode switch 130 (fig. 2, par [0015]).
Rainville teaches an air scoop (air choke/ cathode switch) having a section positioned adjacent the inlet to the air channel (128) (fig. 2-3, page par [0010]), the air scoop being adjustable between a first position to capture and divert air into the inlet and thereby to the air channel and a second position to block air flow into the air inlet (fig. 2, page par [0010-0011]) (see air channel 128, a cathode switch 130 in communication with oxygen tank 126 and air channel 128), 
that is obvious to an air scoop (air choke/ cathode switch) having a section positioned adjacent the inlet to the air channel, and wherein the air scoop is positioned to divert air flow into the air channel. 
Rainville teaches sensors, a plurality of sensors (not shown). For example, the flight data may include altitude, air speed, rate of acceleration, rate of climb or descent, attitude, etc., the flight data may also include air data, such as angle of attack, air density, oxygen content, etc. air flow into the air channel (124/128) (fig. 2, page 1, par [0012]).
But Rainville does not mention the gas sensor. 
However, Smith teaches an air scoop having a section positioned adjacent the inlet (24) to the air channel (fig. 1, 3) and wherein the air scoop is positioned to divert air flow into the air channel (fig. 2-3, page par [0046]) (see the air inlet 24 is arranged to provide both ram air scoop functionality when in flight and an input for cool air). 
Moreover, Christensen teaches for determining the optimal placement of a gas sensor on a Unmanned Aerial System (100), and selecting at least one UAS for use in mounting a gas sensor (fig. 1, page 1, par [0015-0016]) (see dynamic air flow regions are optimal for at least one gas sensor to detect gas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Rainville and Smith with Christensen, in order to provide a sensor, adjustable or static, with a coordinating anemometer would allow for the UAS more accurately adjust to changing environmental conditions and ensure the most accurate readings possible to better locate the potential leaks in any system. In accordance with some embodiments of the invention the sensor 110 and the anemometer may be in communication such that the overall gas detection is most accurate. (see suggested by Christensen on page 4, par [0073]).

Regarding claim 12, Rainville teaches a method for increasing air flow to cathode switch 130 may be configured to redirect air flowing through air channel 128 of a tail aircraft drone (100) comprising a wing (106) and having an outer surface (fig. 2, page 1, par [0009, 0015]) (see fuselage 102, air vents that direct ambient air through fuselage 102, past fuel cell 116. In addition, because fuel cell 116 may produce more heat in the oxygen mode, cathode switch 130 may be configured to redirect air flowing through air channel 128), comprising: 
arranging the cathode switch (130) within an air channel (124/128) embedded inside the drone (100) (fig. 2), the air channel having an upstream air inlet air-intake) (fig. 2, par [0011]) (see Air channel 128 may preferably comprise a forward-facing ram-air intake); and 
mounting an adjustable air scoop air choke/ cathode switch 130) adjacent to the air inlet (air-intake) (fig. 2, page 1, par [0015]) (see the oxygen mode, cathode switch 130 may be configured to redirect air flowing through air channel 128); 
 wherein the air scoop is adjustable to be selectively positioned to capture air flow during forward flight of the drone to direct air flow into the air channel and toward the cathode switch 130 (fig. 2, par [0015]).
Rainville teaches an air scoop (air choke/ cathode switch) having a section positioned adjacent the inlet to the air channel (128) (fig. 2-3, page par [0010]), the air scoop being adjustable between a first position to capture and divert air into the inlet and thereby to the air channel and a second position to block air flow into the air inlet (fig. 2, page par [0010-0011]) (see air channel 128, a cathode switch 130 in communication with oxygen tank 126 and air channel 128), 
that is obvious to an air scoop (air choke/ cathode switch) having a section positioned adjacent the inlet to the air channel, and wherein the air scoop is positioned to divert air flow into the air channel. 
Rainville teaches sensors, a plurality of sensors (not shown). For example, the flight data may include altitude, air speed, rate of acceleration, rate of climb or descent, attitude, etc., the flight data may also include air data, such as angle of attack, air density, oxygen content, etc. air flow into the air channel (124/128) (fig. 2, page 1, par [0012]).
But Rainville does not mention the tailless drone and the gas sensor. 
However, Smith teaches an air scoop having a section positioned adjacent the inlet (24) to the air channel (fig. 1, 3) and wherein the air scoop is positioned to divert air flow into the air channel (fig. 2-3, page par [0046]) (see the air inlet 24 is arranged to provide both ram air scoop functionality when in flight and an input for cool air). 
Moreover, Christensen teaches the tailless drone (100) (fig. 12-13), and for determining the optimal placement of a gas sensor on a Unmanned Aerial System (100), and selecting at least one UAS for use in mounting a gas sensor (fig. 1, page 1, par [0015-0016]) (see dynamic air flow regions are optimal for at least one gas sensor to detect gas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Rainville and Smith with Christensen, in order to provide a sensor, adjustable or static, with a coordinating anemometer would allow for the UAS more accurately adjust to changing environmental conditions and ensure the most accurate readings possible to better locate the potential leaks in any system. In accordance with some embodiments of the invention the sensor 110 and the anemometer may be in communication such that the overall gas detection is most accurate (see suggested by Christensen on page 4, par [0073]).

Regarding claims 4 and 11, Christensen teaches at least one additional sensor configured to detect a reference gas (fig. 1, 13, page 1, 4, par [0015-0016, 0073, 0076, 0078]) (see a process by which the optimal location of a gas sensor on a UAS can be determined. The process, as illustrated by FIG. 5 and in accordance with many embodiments of the invention, may include selecting a UAS, evaluating the airflow disturbance pattern of the UAS, creating a composite airflow disturbance graphical representation, performing various smoke visualization tests on the UAS, mounting a smoke sensor on the UAS).

Regarding claims 6 and 13, Rainville teaches the drone (100) further comprises an actuator (switch/130) coupled to the air scoop ((130) (fig. 2, page 1, par [0015, and wherein the method further comprises actively controlling the air scoop using a microcontroller (134) via the actuator (130) (fig. 2, par [0013]) (see processor 134 may be configured to convert from the air mode to the oxygen mode when certain conditions that are known to require more power are satisfied. For example, processor 134 may cause cathode switch 130 to convert to the oxygen mode when at least one of the following conditions are satisfied: (1) UAV 100 is operating above a known altitude, (2) UAV 100 is moving faster than a known speed, and (3) UAV 100 is climbing faster than a known rate). And 
	Smith teaches an air scoop having a section positioned adjacent the inlet (24) to the air channel (fig. 1, 3) and wherein the air scoop is positioned to divert air flow into the air channel (fig. 2-3, page par [0046]) (see the air inlet 24 is arranged to provide both ram air scoop functionality when in flight and an input for cool air).
Therefore, the combination of Rainville and Smith is teaching the limitation of claims. 





Allowable Subject Matter
Claims 2-3, 7, 9-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claims 2 and 9, Rainville teaches a fixed wing drone (100) (fig. 1, page 1, par [0009]), comprising: a central fuselage (102) having an outer surface (fig. 2, page 1, par [0009]) (see fuselage 102); 
a plurality of wings (106) coupled to the fuselage body (102) (fig. 1-2, page 1, par [0009]);
 an air channel (124/128) embedded within the fuselage (102) or at least one of the plurality of wings (106) (fig. 2, page 1, par [0009]), the air channel (128) having upstream an air inlet (air-intake) (fig. 2, par [0011]) (see Air channel 128 may preferably comprise a forward-facing ram-air intake); 
a microcontroller (134) mounted within either the fuselage (102) or at least one of the wings (106) (fig. 2) and configured to control navigation of the drone (fig. 2, page 1, par [0012-0014]) (see Processor 134 may comprise an onboard computer for controlling flight of UAV 100); And
Rainville teaches an air scoop (air choke/ cathode switch) having a section positioned adjacent the inlet to the air channel (128) (fig. 2-3, page par [0010]), the air scoop being adjustable between a first position to capture and divert air into the inlet and thereby to the air channel and a second position to block air flow into the air inlet (fig. 2, page par [0010-0011]) (see air channel 128, a cathode switch 130 in communication with oxygen tank 126 and air channel 128), And
Christensen teaches the tailless drone (100) (fig. 12-13), and for determining the optimal placement of a gas sensor on a Unmanned Aerial System (100), and selecting at least one UAS for use in mounting a gas sensor (fig. 1, page 1, par [0015-0016]) (see dynamic air flow regions are optimal for at least one gas sensor to detect gas).
The above prior art of record, however, fail to disclose or render obvious: the microcontroller controls the position of the air scoop via an actuator to optimize air flow into the air channel and to the gas sensor, as specified in the claims 2 and 9. 

Regarding dependent claims 3 and 10, Rainville teaches a fixed wing drone (100) (fig. 1, page 1, par [0009]), comprising: a central fuselage (102) having an outer surface (fig. 2, page 1, par [0009]) (see fuselage 102); 
a plurality of wings (106) coupled to the fuselage body (102) (fig. 1-2, page 1, par [0009]);
 an air channel (124/128) embedded within the fuselage (102) or at least one of the plurality of wings (106) (fig. 2, page 1, par [0009]), the air channel (128) having upstream an air inlet (air-intake) (fig. 2, par [0011]) (see Air channel 128 may preferably comprise a forward-facing ram-air intake); 
a microcontroller (134) mounted within either the fuselage (102) or at least one of the wings (106) (fig. 2) and configured to control navigation of the drone (fig. 2, page 1, par [0012-0014]) (see Processor 134 may comprise an onboard computer for controlling flight of UAV 100); And
Rainville teaches an air scoop (air choke/ cathode switch) having a section positioned adjacent the inlet to the air channel (128) (fig. 2-3, page par [0010]), the air scoop being adjustable between a first position to capture and divert air into the inlet and thereby to the air channel and a second position to block air flow into the air inlet (fig. 2, page par [0010-0011]) (see air channel 128, a cathode switch 130 in communication with oxygen tank 126 and air channel 128), And
Christensen teaches the tailless drone (100) (fig. 12-13), and for determining the optimal placement of a gas sensor on a Unmanned Aerial System (100), and selecting at least one UAS for use in mounting a gas sensor (fig. 1, page 1, par [0015-0016]) (see dynamic air flow regions are optimal for at least one gas sensor to detect gas).
The above prior art of record, however, fail to disclose or render obvious: a spring coupled to provide a biasing force against the air scoop closing over the air inlet completely; and a drag flap coupled to the air scoop that imparts a rotational moment to the air scoop which tends to close the air scoop over the air inlet when exposed to air flow above a prescribed magnitude, as specified in the claims 3 and 10. 

Regarding dependent claims 7 and 14, Rainville teaches a fixed wing drone (100) (fig. 1, page 1, par [0009]), comprising: a central fuselage (102) having an outer surface (fig. 2, page 1, par [0009]) (see fuselage 102); 
a plurality of wings (106) coupled to the fuselage body (102) (fig. 1-2, page 1, par [0009]);
 an air channel (124/128) embedded within the fuselage (102) or at least one of the plurality of wings (106) (fig. 2, page 1, par [0009]), the air channel (128) having upstream an air inlet (air-intake) (fig. 2, par [0011]) (see Air channel 128 may preferably comprise a forward-facing ram-air intake); 
a microcontroller (134) mounted within either the fuselage (102) or at least one of the wings (106) (fig. 2) and configured to control navigation of the drone (fig. 2, page 1, par [0012-0014]) (see Processor 134 may comprise an onboard computer for controlling flight of UAV 100); And
Rainville teaches an air scoop (air choke/ cathode switch) having a section positioned adjacent the inlet to the air channel (128) (fig. 2-3, page par [0010]), the air scoop being adjustable between a first position to capture and divert air into the inlet and thereby to the air channel and a second position to block air flow into the air inlet (fig. 2, page par [0010-0011]) (see air channel 128, a cathode switch 130 in communication with oxygen tank 126 and air channel 128), And
Christensen teaches the tailless drone (100) (fig. 12-13), and for determining the optimal placement of a gas sensor on a Unmanned Aerial System (100), and selecting at least one UAS for use in mounting a gas sensor (fig. 1, page 1, par [0015-0016]) (see dynamic air flow regions are optimal for at least one gas sensor to detect gas).
The above prior art of record, however, fail to disclose or render obvious: biasing the air scoop in and open position; and providing a drag flap exposed to the air flow provided during forward flight of the drone, the drag flap being coupled to the air scoop and configured to force the air scoop toward a closed position against the biasing force in response to an air flow above a prescribed magnitude, as specified in the claims 7 and 14. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                        July 19, 2022